Exhibit 10.26

Execution Copy

THE PAYMENT OF PRINCIPAL AND INTEREST ON THIS NOTE IS SUBJECT TO CERTAIN
SUBORDINATION PROVISIONS SET FORTH IN SECTION 4 HEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY COMPARABLE STATE
SECURITIES LAW.

AMENDED SUBORDINATED PROMISSORY NOTE

 

     January 4, 2006    As Amended October 18, 2006 $250,000    Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned, OURPET’S COMPANY, a Colorado corporation
(“Maker”), promises to pay to the order of PET ZONE PRODUCTS LTD., an Ohio
limited liability company (“Holder”), the principal sum of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000), together with interest at the rate of
seven and three-quarters percent (7.75%) per annum, in accordance with the
following terms and conditions. This Subordinated Promissory Note (this “Note”)
is made pursuant to that certain Asset Purchase Agreement, of even date
herewith, by and between Maker and Holder (the “Purchase Agreement”).
Capitalized terms not otherwise defined in this Note shall have the meanings
ascribed thereto in the Purchase Agreement.

1. Payment of Principal and Interest. Interest on this Note shall accrue from
and including the date of issuance through and until the repayment of the
principal amount of this Note and shall be computed on the basis of a 360-day
year comprised of twelve 30-day months. The principal and interest on this Note
shall be paid in twenty (20) equal quarterly installments in such amounts and
upon such dates as set forth on Exhibit A attached hereto, under which such
payments shall commence and be due and payable on 10/1/2006 (“First Installment
Date”) and the remaining installments shall be due and payable on the last
business day of each successive fiscal quarter. Notwithstanding the foregoing
provisions of this Section 1, but subject to applicable law, any overdue
principal of and overdue interest on this Note shall bear interest, payable on
demand in immediately available funds, for each day from the date of payment
thereof was due to the date of actual payment, at a rate of eleven and
three-quarters percent (11.75%) per annum (such sum being referred to as the
“Default Rate”), and, upon and during the occurrence of an Event of Default (as
defined below), this Note shall bear interest from the date of the occurrence of
such Event of Default until such Event of Default is cured or waived, payable on
demand in immediately available funds, at a rate equal to the Default Rate. In
the event that any interest rate provided in this Section 1, shall be determined
to be unlawful, such interest rate shall be computed at the highest rate
permitted by applicable law. Any payment by Maker of any interest amount in
excess of that permitted by law shall be considered a mistake, with the excess
being applied to the principal amount of this Note without prepayment premium or
penalty; if no such principal amount is outstanding, such excess shall be
returned to Maker.

2. Prepayment. Maker may, at any time or from time to time, prepay all or any
part of the principal amount due hereunder without any premium or penalty
whatsoever.



--------------------------------------------------------------------------------

3. Place of Payment. All payments on or in respect of this Note shall be made to
Holder at the address set forth in Section 8 of this Note, or, at the option of
Holder, at such other place as Holder may, at any time or from time to time,
designate to Maker in writing.

4. Events of Default and Remedies.

(a) The occurrence and continuance of the following events shall be considered
events of default under this Note (each an “Event of Default”): (i) any failure
of Maker to pay any principal or interest on this Note when due or within five
(5) business days thereof; (ii) there shall been filed or commenced against
Maker, an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect or an action shall have been commenced to
appoint a receiver, liquidator, assignee, custodian, trustee or similar official
of Maker or for any substantial part of Maker’s property or assets or for the
winding-up or liquidation of Maker’s affairs and such action or proceeding shall
not have been dismissed within sixty (60) days; (iii) Maker shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereinafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian or other
similar official of Maker or of any substantial part of Maker’s property or
assets, or shall make any general assignment of the benefit of creditors, or
shall take any action in furtherance of any of the foregoing; or (iv) Maker
shall be in material default of any other term and/or condition of this Note,
and such default shall remain uncured for thirty (30) days following notice of
such default by Holder.

(b) Upon the occurrence of an Event of Default, all of the principal and
interest due or to become due under this Note shall become at once due and
payable at the option of Holder without notice, demand, presentment or dishonor,
which Maker hereby waives.

(c) Maker hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Note and, upon any
Event of Default, agrees to pay Holder’s costs of collection including, but not
limited to, reasonable attorneys’ fees, paralegals’ fees and expenses.

5. Subordination. Notwithstanding anything in this Note or under any other
agreement to the contrary, the obligations of Maker in respect of this Note,
including, without limitation, Maker’s obligations of payment with respect to
principal and interest, will be subordinate and junior in right of payment to
any and all existing and future superior indebtedness, including, without
limitation, all of Maker’s existing and future indebtedness to First Merit Bank,
N.A. (or any successor lender) and Maker’s existing indebtedness to the U.S.
Small Business Administration (collectively, “Superior Indebtedness”); provided
that regularly scheduled payments of principal and interest hereunder shall be
permitted by Maker’s lenders at all times other than during the continuation of
a payment default under the Superior Indebtedness. Any delay in any payment
under this Note resulting from the restrictions set forth in this Section shall
not result in a default hereunder, and Holder agrees not to seek any remedies
against Maker or otherwise with respect to Maker’s failure to pay to the extent
such failure to pay is as a result of such restrictions.

 

2



--------------------------------------------------------------------------------

6. Amendment and Waiver. No modification or amendment of this Note shall be
valid unless made in writing and signed by the parties hereto. The failure of
Holder to exercise any of its rights hereunder shall constitute a waiver of the
same and of any other right in that or any subsequent instance. No extension of
time for payment of all or part of the amount owed under this Note at any time
shall affect the liability of the Maker.

7. Assignability. Holder may assign its rights under this Note to an affiliated
entity(ies) (including, without limitation, Holder’s members) without the
consent of Maker; provided that any subsequent Holder shall be subject to the
terms hereof including, without limitation, the subordination provisions set
forth in Section 5. Maker may not assign its duties and responsibilities
pursuant to this Note without the prior written consent of Holder.

8. Notices. All payments, notices, demands or other communications required or
permitted to be given or made hereunder shall be in writing and (i) delivered
personally, or (ii) sent by pre-paid, first class, certified or registered mail,
return receipt requested, or (iii) by priority overnight national express
courier service, or (iv) by facsimile transmission (followed by a hard copy by
U.S. mail or priority overnight delivery as aforesaid), to the intended
recipient thereof at its address or facsimile number set forth below:

 

If to Holder:   

Pet Zone Products, Ltd.

c/o Early Stage Partners

1801 East Ninth Street,

Suite 1700

Cleveland, Ohio 44114

Facsimile: (216) 781-0156

Attn: James D. Ireland III

With copy to:   

Benesch, Friedlander, Coplan & Aronoff LLP

2300 BP Tower

200 Public Square

Cleveland, Ohio 44114

Facsimile: (216) 363-4588

Attn: Peter K. Shelton, Esq.

If to Maker:   

OurPet’s Company

1300 East Street

Fairport Harbor, Ohio 44077

Facsimile: (440) 354-9129

Attn: Steven Tsengas

With copy to:   

Kohrman Jackson & Krantz P.L.L.

1375 East Ninth Street

One Cleveland Center, 20th Floor

Cleveland, Ohio 44114-1793

Attn: Connie S. Carr, Esq.

 

3



--------------------------------------------------------------------------------

Any party may, by notice given in accordance with this Section to the other
parties, designate another address or person for receipt of notices hereunder.

9. Cancellation. After all principal and interest, if any, at any time owed on
this Note has been paid in full, this Note shall be surrendered to Maker for
cancellation and shall not be reissued.

10. Governing Law. This Note is governed by, and shall be construed and enforced
in accordance with, the laws of the State of Ohio, without regard to conflicts
of law principles.

11. Severability. If any provision of this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note shall
remain in full force and effect. Any provision of this Note held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid of unenforceable.

12. No Strict Construction. Maker and Holder have participated jointly in the
negotiation and drafting of this Note. In the event an ambiguity or question of
intent or interpretation arises, this Note shall be construed as if drafted
jointly by Maker and Holder, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Note.

13. Remedies. No remedy herein conferred upon Holder, or otherwise available to
Holder at law or in equity, is intended to be exclusive of any other remedy and
each and every such remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise. No delay or omission on the part of Holder in
exercising any right under this Note shall operate as a waiver of such right or
of any other right of Holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion. No course of dealing between Maker and Holder or any delay on
the part of Holder in exercising any rights hereunder shall operate as a waiver
of any right.

<Signature page follows>

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note on the date first set forth
above.

 

OurPet’s Company, a Colorado corporation By:  

/s/ Steven Tsengas

Its:   President/CEO

 

5



--------------------------------------------------------------------------------

EXHIBIT A

PAYMENT AMORTIZATION SCHEDULE

 

#

 

Date

  Principal  

Interest

Payment

   

Total

Payment

    Beginning   Repayment   Ending                 7.75 %     1/3/2006   $
250,000.00   $     $ 250,000.00     1   3/31/2006   $ 250,000.00   $ 0.00   $
250,000.00   $ 4,844.00     $ 4,844.00 2   6/30/2006   $ 250,000.00   $ 0.00   $
250,000.00   $ 4,844.00     $ 4,844.00 3   9/30/2006   $ 250,000.00   $
87,500.00   $ 162,500.00   $ 4,844.00     $ 92,344.00 4   10/1/2006   $
162,500.00   $ 20,583.00   $ 141,917.00   $ —       $ 20,583.00 5   12/31/2006  
$ 141,917.00   $ 7,128.00   $ 134,789.00   $ 2,750.00     $ 9,878.00 6  
3/31/2007   $ 134,789.00   $ 7,266.00   $ 127,523.00   $ 2,612.00     $ 9,878.00
7   6/30/2007   $ 127,523.00   $ 7,407.00   $ 120,116.00   $ 2,471.00     $
9,878.00 8   9/30/2007   $ 120,116.00   $ 7,551.00   $ 112,565.00   $ 2,327.00  
  $ 9,878.00 9   12/31/2007   $ 112,565.00   $ 7,697.00   $ 104,868.00   $
2,181.00     $ 9,878.00 10   3/31/2008   $ 104,868.00   $ 7,846.00   $ 97,022.00
  $ 2,032.00     $ 9,878.00 11   6/30/2008   $ 97,022.00   $ 7,998.00   $
89,024.00   $ 1,880.00     $ 9,878.00 12   9/30/2008   $ 89,024.00   $ 8,153.00
  $ 80,871.00   $ 1,725.00     $ 9,878.00 13   12/31/2008   $ 80,871.00   $
8,311.00   $ 72,560.00   $ 1,567.00     $ 9,878.00 14   3/31/2009   $ 72,560.00
  $ 8,472.00   $ 64,088.00   $ 1,406.00     $ 9,878.00 15   6/30/2009   $
64,088.00   $ 8,636.00   $ 55,452.00   $ 1,242.00     $ 9,878.00 16   9/30/2009
  $ 55,452.00   $ 8,804.00   $ 46,648.00   $ 1,074.00     $ 9,878.00 17  
12/31/2009   $ 46,648.00   $ 8,974.00   $ 37,674.00   $ 904.00     $ 9,878.00 18
  3/31/2010   $ 37,674.00   $ 9,148.00   $ 28,526.00   $ 730.00     $ 9,878.00
19   6/30/2010   $ 28,526.00   $ 9,325.00   $ 19,201.00   $ 553.00     $
9,878.00 20   9/30/2010   $ 19,201.00   $ 9,506.00   $ 9,695.00   $ 372.00     $
9,878.00 21   12/31/2010   $ 9,695.00   $ 9,695.00   $ —     $ 188.00     $
9,883.00   1/1/2011   $ —         $ —                                        
TOTALS     $ 250,000.00   $ 250,000.00   $ —     $ 40,546.00     $ 290,546.00  
                                Summary of Forgiveness & Payments         *Debt
Forgiveness     $ 87,500.00       $ 87,500.00 Debt Repayment     $ 162,500.00  
  $ 40,546.00     $ 203,046.00                 Total Due at 10/1/2006         $
35,115.00                     Principal (3 payments of $6,861)       $ 20,583.00
    Interest (3 payments of $4,844)       $ 14,532.00

 

6